Citation Nr: 1215818	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the ending date for the award of educational assistance benefits under Title 38, U.S. Code, Chapter 30 (Montgomery GI Bill (MGIB)), beyond November 22, 2008.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia that denied the Veteran's request for a delimiting date extension for VA education benefits.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the October 2011 hearing, the Veteran submitted additional evidence in support of his appeal, to include VA outpatient treatment records, court records, and private treatment records.  Pertinent to this determination, the Veteran indicated on the record that he desired to waive initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on November 21, 1998; it is neither claimed nor shown that he had additional active duty service after that date.

2.  The Veteran's basic delimiting period for receiving Chapter 30 education benefits expired on November 22, 2008. 

3.  The Veteran's request for an extension of his delimiting date was received in October 2010.

4.  The Veteran was successfully enrolled in a program of education prior to October 2009.  

5.  Although evidence reflects that the Veteran's mental disability initially prevented him from initiating or completing a chosen program of education within his applicable eligibility period, his request for an extension of his delimiting date was neither received within one year of the date on which his original period of eligibility ended, nor within one year of the date on which his mental disability no longer prevented him from beginning or resuming a chosen program of education.

CONCLUSION OF LAW

The criteria for an extension of the ending date for educational assistance benefits under Chapter 30 beyond November 22, 2008, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.1033(c), 21.7050, 21.7051 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As this is the case here, the Board finds the provisions of the VCAA are not applicable to the present appeal and it is not required to address efforts to comply with the VCAA.  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

II. Analysis

The Veteran served on active duty from February 1989 to November 1998; he was discharged due to permanent disability, diagnosed as schizoaffective disorder.  Shortly after service, in October 1999, the Veteran was involved in an altercation with the police that resulted in his incarceration by the State of North Carolina.  He was released in July 2010.  The Veteran now seeks entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, on the basis that he was prevented from using his benefits during his period of incarceration which, according to him, was proximately due to his now-service-connected mental disability.  He contends that he is entitled to an extension of his ending date for the award of educational assistance benefits because he was prevented from pursuing a course of education due to his mental disability and subsequent incarceration,

As noted above, the Veteran was separated from active duty on November 21, 1998.  The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of a veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7050(a)(1)(ii)(C) (2011).  Here, there is no evidence of record that indicates, nor any assertion by the Veteran, that he had any active duty after November 21, 1998.  Thus, his delimiting date, as set by law, is November 22, 2008.  

At the outset, the Board observes that the law does not provide for an extension of educational assistance benefits for periods of incarceration.  In fact, a veteran may be eligible for educational assistance benefits while incarcerated, albeit at a reduced rate.  See 38 C.F.R. §§ 21.7135, 21.7139 (2011).  

However, VA law and regulations provide that an extended period of eligibility shall be granted when it is determined that a veteran was prevented from initiating or completing a chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's own willful misconduct.  38 U.S.C.A. § 3031(d) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7051(a)(2) (2011).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  Id.  Furthermore, VA shall only grant an extended period of eligibility if the veteran applies for such extension within the time specified by law.  38 C.F.R. § 21.7051(a)(1).  Specifically, VA must receive a claim for extension by the later of one year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.1033(c) (2011).  

Here, the Veteran asserts that he was prevented from initiating or completing a chosen program of education because of his mental disability.  In fact, medical records related to his trial and incarceration reflect that the Veteran was suffering from untreated schizoaffective disorder at the time of his altercation with police, and that extensive psychiatric observation revealed a need for a supervised, monitored, and therapeutic environment.  Evidence of record also indicates that the Veteran was placed on psychiatric medications following his arrest and received ongoing mental health treatment during incarceration up through his release in July 2010.  Thereafter, he continued to receive treatment for his disability through the VA.  He is now in receipt of a 100 percent schedular rating for schizophrenia, paranoid type.  

The Board is sympathetic to the Veteran's circumstances, and acknowledges that his service-related mental disability led, at least in part, to his arrest and incarceration.  However, his claim for an extension must, unfortunately, be denied as a matter of law because his request for an extension was not timely.  In this regard, the Veteran's claim for educational assistance benefits (interpreted as a claim for extension of his delimiting date) was not received by VA until October 2010.  This is more than one year following the expiration of his original period of eligibility, which ended in November 2008.  

Furthermore, while the foregoing evidence indicates that the Veteran was likely unable to initiate or complete a program of education for some period of time during his ten-year period of eligibility due to his mental disability, mental health treatment records from the North Carolina Department of Correction also reflect that the Veteran was enrolled in a program of education at least as early as June 2009.  The Veteran himself has also presented lay testimony and evidence indicating he completed an associate's degree in Computer Technology while incarcerated.  Given that the Veteran was pursuing a course of education in June 2009, the Board must conclude that his mental disability no longer prevented him from beginning or resuming a chosen program of education.  Under these circumstances, in order to consider the Veteran's application for an extension of his delimiting, his request for such extension must have been received no later than June 2010.  See 38 C.F.R. § 21.1033(c).  As previously discussed, it was received in October 2010, which is beyond the period prescribed by law.  

The Board notes that the law was recently changed to remove the statutory time limit for filing for an extension of educational assistance benefits when a veteran is prevented from pursuing a program of education due to physical or mental disability which is not the result of the individual's own willful misconduct.  Post-9/11 Veterans Educational Assistance Improvements Act of 2010, Pub. L. No. 111-377, 124 Stat.4106, 4122 (Jan. 4, 2011).  However, this change in law is only applicable with respect to preventions and suspensions of pursuit of programs of education that commence on or after the effective date of this law, August 1, 2011.  Id. at 4124.  As the Veteran contends that he was prevented from pursuing a course of education prior to August 2011, the amended law is not applicable to the present appeal.  

The Board notes that it is without authority to grant relief on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, it has given the most favorable reading possible to the facts of this case, including due consideration to the Veteran's various lay statements and oral testimony.  However, as discussed above, his request for an extension of his delimiting date was received more than one year after the date on which his original period of eligibility ended, as well as more than one year after the date on which his mental disability no longer prevented him from beginning or resuming a chosen program of education.  Under these circumstances, there is no interpretation of the facts which will support a legal basis for granting this appeal.  See 38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.1033(c).  As the clearly established criteria for an extension of the Chapter 30 delimiting period have not been met, the Veteran's appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill benefits), beyond November 22, 2008, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


